 Case 3:20-cv-00098-REP Document 100 Filed 03/31/20 Page 1 of 2 PageID# 2914



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                            Richmond Division




STEVES AND SONS, INC.,

       Plaintiff,

V.                                          Civil Action No. 3:20cv98

JELD-WEN, INC.,

       Defendant.




                                    ORDER


       Having considered STEVES AND SONS, INC.'S MOTION TO FILE UNDER

SEAL   COMPLAINT    AND   CERTAIN   OF   ITS    EXHIBITS   AND   MOTION   AND

MEMORANDUM FOR TEMPORARY RESTRAINING ORDER AND CERTAIN OF ITS

EXHIBITS (EOF No. 4), and the supporting memorandum, and for good
cause shown, and the requirements of Local Civil Rule 5 and the

decisions in Ashcraft, et al. v. Conoco, Inc., 218 F.3d 288 (4th
Cir. 2000), In re Knight Publishing Co., 743 F.2d 231 (4th Cir.
1984) and Stone v. Univ. of Maryland, 855 F.2d 178 (4th Cir. 1988)
having been met, it is hereby ORDERED that STEVES AND SONS, INC.'S
MOTION TO FILE UNDER SEAL COMPLAINT AND CERTAIN OF ITS EXHIBITS
AND MOTION AND MEMORANDUM FOR TEMPORARY RESTRAINING ORDER AND
CERTAIN OF ITS EXHIBITS (EOF No. 4) is granted and the following
Case 3:20-cv-00098-REP Document 100 Filed 03/31/20 Page 2 of 2 PageID# 2915
